Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-3, 9-11, 17, 19, and 31-33 as presented in the listing of claims below are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given by Puya Partow-Navid (Reg. No. 59657) on 6/10/2022.

Amendments to the Claims:
This listing of claims will replace all prior versions, and listings, of claims in the application:
Listing of Claims:
1.	(Currently Amended)  A method for controlling an operating mode of a vehicle, comprising:
navigating to a destination in an autonomous operating mode based on receiving, from a user equipment (UE) associated with a customer, a reservation message that requests a ride to the destination, the reservation message further indicating customer information associated with the customer;	
determining a first difference between a current range of the vehicle and a distance to the destination is less than a threshold range value, the threshold range value being greater than zero;
determining a manual operating range associated with a manual operating mode of the vehicle based on the first difference being less than the threshold range value;
determining a second difference between the manual operating range and the distance to the destination is greater than the threshold range value 
determining, via the customer information, whether the customer is authorized 
 prompting an occupant for a confirmation input to change to the manual operating mode if the customer is authorized to operate the vehicle in the manual operating mode; and
	controlling the vehicle to autonomously navigate to a charging station based on:
the first difference being less than the threshold range value ; and 
a failure to receive the confirmation input or the customer being not authorized 

2.	(Previously Presented)  The method of claim 1, further comprising:
	determining a current resource level; and
	determining a current resource use, in which the current range is based on the current resource level and the current resource use.
3.	(Previously Presented)  The method of claim 2, in which: 
the resource level comprises a current battery level; and 
the current resource use comprises a current electrical use of the vehicle. 
4-8.	(Canceled) 
9.	(Currently Amended)  An apparatus for controlling an operating mode of a vehicle, the apparatus comprising:
	a memory;
	at least one processor coupled to the memory; and
instructions stored in the memory and operable, when executed by the at least one processor, to cause the apparatus to:
navigate to a destination in  an autonomous operating mode based on receiving, from a user equipment (UE) associated with a customer, a reservation message that requests a ride to the destination, the reservation message further indicating customer information associated with the customer;
to determine a first difference between a current range of the vehicle and a distance to the destination is less than a threshold range value, the threshold range value being greater than zero;
to determine a manual operating range associated with a manual operating mode of the vehicle based on the first difference being less than the threshold range value;
to determine a second difference between the manual operating range and the distance to the destination is greater than the threshold range value 
to determine, via the customer information, whether the customer is authorized to operate the vehicle in a manual operating mode based on the second difference being greater than the threshold range value;
to prompt an occupant for a confirmation input to change to the manual operating mode if the customer is authorized to operate the vehicle in the manual operating mode; and
to control the vehicle to autonomously navigate to a charging station based on:
the first difference being less than the threshold range value ; and 
a failure to receive the confirmation input or the customer being not authorized 

10.	(Previously Presented)  The apparatus of claim 9, in which:
execution of the instructions further cause the apparatus:
to determine a current resource level; and
to determine a current resource use; and 
the current range is based on the current resource level and the current resource use.
11.	(Previously Presented)  The apparatus of claim 10, in which: 
the resource level comprises a current battery level; and 
the current resource use comprises a current electrical use of the vehicle. 

12-16.	(Canceled)
17. 	(Currently Amended)  A non-transitory computer-readable medium having program code recorded thereon for controlling an operating mode of a vehicle, the program code executed by a processor and comprising:
program code to navigate to a destination in an autonomous operating mode based on receiving, from a user equipment (UE) associated with a customer, a reservation message that requests a ride to the destination, the reservation message further indicating customer information associated with the customer;	
program code to determine a first difference between a current range of the vehicle and a distance to the destination is less than a threshold range value, the threshold range value being greater than zero; 
program code to determine a manual operating range associated with a manual operating mode of the vehicle based on the first difference being less than the threshold range value;
program code to determine a second difference between the manual operating range and the distance to the destination is greater than the threshold range value 
program code to determine, via the customer information, whether the customer is authorized to operate the vehicle in a manual operating mode based on the second difference being greater than the threshold range value;
program code to prompt an occupant for a confirmation input to change to the manual operating mode if the customer is authorized to operate the vehicle in the manual operating mode; and
program code to control the vehicle to autonomously navigate to a charging station based on:
the first difference being less than the threshold range value ; and 
a failure to receive the confirmation input or the customer being not authorized 

18.	(Canceled) 
19.	(Previously Presented)  The non-transitory computer-readable medium of claim 17, in which the program code further comprises:
program code to determine a current resource level; and
program code to determine a current resource use, in which the current range is based on the current resource level and the current resource use.
20-30.	(Canceled)
31.	(Previously Presented)  The method of claim 1, in which the vehicle is operated by a human driver in the manual operating mode.
32.	(Previously Presented)  The apparatus of claim 9, in which the vehicle is operated by a human driver in the manual operating mode.
33.	(Previously Presented)  The non-transitory computer-readable medium of claim 17, in which the vehicle is operated by a human driver in the manual operating mode.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art Higgens et al. (US 20170355371 A1; hereinafter known as Higgens) teaches determining the current range is less than a threshold, determining the range of another operating mode, and determining that the other operating mode range is greater than a threshold range value. Higgens also teaches prompting the vehicle user to change to the other mode based on the other operating mode range being greater than a threshold range value, but not based on whether the user is authorized to operate in a manual mode.

Regarding claims 1-3, 9-11, 17, 19, and 31-33, Higgens taken independently or in combination with the prior art of record fails to teach or render obvious “prompting an occupant for a confirmation input to change to the manual operating mode if the customer is authorized to operate the vehicle in the manual operating mode; and controlling the vehicle to autonomously navigate to a charging station based on: the first difference being less than the threshold range value; and a failure to receive the confirmation input or the customer being not authorized to operate the vehicle in the manual operating mode.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, Wang et al. (US 20200201338 A1) “The manual method 8 is used to switch the operating mode of the hospital AGV 10 to the manual mode, a hospital attendant authorized to operate the hospital AGV 10 may select the manual mode by entering a mode selection instruction into the input device 134. Correspondingly in Step S800, the input device 134 receives the mode selection instruction indicating that the manual mode is selected, and the controller 122 sets the operating mode to the manual mode to move the hospital AGV 10 according to manually input instructions.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MATTA whose telephone number is (571)272-4296. The examiner can normally be reached Mon - Fri 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.M./Examiner, Art Unit 3668                                                                                                                                                                                                        
/ABDHESH K JHA/Primary Examiner, Art Unit 3668